Case 4:18-cv-00442-ALM-CMC Document 100-2 Filed 02/20/20 Page 1 of 4 PageID #: 4746



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   ED BUTOWSKY,                                 §
                                                §
          Plaintiff,                            §
                                                §
   V.                                           §        CIVIL ACTION NO.
                                                §
   DAVID FOLKENFLIK, ET. AL.,                   §        4:18-CV-00442-ALM
                                                §
          Defendants.                           §
                                                §


                             EXHIBIT LIST TO RULE 11 MOTION


   Exhibit A     Declaration of Wesley D. Lewis and accompanying exhibits:

                 A-1:    Declaration of Rod Wheeler (“Wheeler”).

                 A-2:



                 A-3:


                 A-4:


                 A-5:


                 A-6:


                 A-7:


                 A-8:




   DEFENDANTS’ RULE 11 MOTION - EXHIBIT LIST                                 1 OF 4
Case 4:18-cv-00442-ALM-CMC Document 100-2 Filed 02/20/20 Page 2 of 4 PageID #: 4747



                 A-9:



                 A-10:


                 A-11:


                 A-12:


                 A-13:


                 A-14:


                 A-15:



                 A-16:


                 A-17:



                 A-18:



                 A-19:



                 A-20:


                 A-21:



                 A-22:




   DEFENDANTS’ RULE 11 MOTION - EXHIBIT LIST                               2 OF 4
Case 4:18-cv-00442-ALM-CMC Document 100-2 Filed 02/20/20 Page 3 of 4 PageID #: 4748



   Exhibit B     Declaration of Sally Davis.

   Exhibit C     Statement on coverage of Seth Rich murder investigation, Fox News (May 23,
                 2017).

   Exhibit D     Retraction: Aaron Rich and the murder of Seth Rich, The Washington Times
                 (Sept. 30, 2018).

   Exhibit E     Retraction of Dr. Jerome Corsi Regarding the Murder of Seth Rich, Infowars
                 (Mar. 4, 2019).

   Exhibit F     Screenshot of Butowsky’s public Facebook page from June 2019 in which
                 Butowsky lists himself as a public figure.

   Exhibit G


   Exhibit H


   Exhibit I     Order of Suspension, In the Matter of Ty Odell Clevenger, Case Nos. 16-J-17320
                 (17-J-00289)-CV (St. Bar Court of Cal.).

   Exhibit J     Mem. Order, Hughes v. Twenty-First Century Fox, Inc., No. 17-cv-7093,
                 (S.D.N.Y. June 25, 2018) (listing multiple sanctions against Mr. Clevenger for
                 “lack of respect for the judicial process” and “lack of candor”).

   Exhibit K     Robertson v. Cartinhour, 883 F.Supp.2d 121, 123, 128 (D.D.C. 2012), aff’d, 554
                 F. App’x 3 (D.C. Cir. 2014) (sanctioning Clevenger for “vexatious and abusive
                 litigation tactics” and noting previous sanctions).

   Exhibit L     Sec. Am. Disciplinary Pet., Tex. Comm’n for Lawyer Discipline v. Clevenger,
                 Cause No. 380-01407-2013, Collin County.

   Exhibit M     Agreed Judgment of Public Reprimand, Commission for Lawyer Discipline v. Ty
                 Odell Clevenger, Cause No. 380-01407-2013.

   Exhibit N     Notice of Disciplinary Charges, In the matter of Ty Odell Clevenger, Nos. 16-J-
                 17320, 17-J-00289, State Bar Ct. of Cal.

   Exhibit O     Resignation with Charges Pending, In the matter of Ty Odell Clevenger, No.
                 SBC-19-Q-30424, St. Bar Court of Cal.

   Exhibit P     Mem. Order, Va. St. Bar, ex rel Third Dist. Comm. v. Biss, Case No. CL07-1846,
                 Cir. Ct. of the Cnty. of Chesterfield (suspending Biss one year and one day).

   Exhibit Q     Order of Suspension, In the Matter of Steven Scott Biss, VSB Docket No. 09-032-
                 078962 (suspension for, among other things, “conduct involving dishonesty,


   DEFENDANTS’ RULE 11 MOTION - EXHIBIT LIST                                               3 OF 4
Case 4:18-cv-00442-ALM-CMC Document 100-2 Filed 02/20/20 Page 4 of 4 PageID #: 4749



                 fraud, deceit or misrepresentation which reflects adversely on the lawyer’s fitness
                 to practice law”).

   Exhibit R     Mem. Order, In the Matter of Steven Scott Biss, VSB Docket No. 07-033-070921
                 (publicly reprimanding Biss).

   Exhibit S     Lokhova v. Halper, Cause No. 1:19-cv-00632-LMB-JFA (motion for sanctions
                 and memorandum in support pending against Biss for, among other things,
                 misusing the litigation process to launch politically-motivated attacks and
                 advance an agenda beyond the courthouse).

   Exhibit T     Subpoena with proof of service to Chapwood Capital Investment Management,
                 LLC served on November 18, 2019.

   Exhibit U     Correspondence from Boies Schiller Flexner LLP to counsel for NPR
                 Defendants regarding Butowsky’s objection to third party Aaron Rich’s
                 compliance with NPR Defendants’ subpoena.

   Exhibit V     Aaron Rich’s Motion for Sanctions against Butowsky in Aaron Rich v. Butowsky,
                 Cause No. 1:18-cv-000681 (D.D.C. 2018), Dkt. 93 (filed 12/30/19).

   Exhibit W     [Proposed] Def. Halper’s Supp. Mem. in Support of his Mot. for Sanctions,
                 Lockhova v. Halper, No. 1:19-cv-00632-LMB-JFA (E.D. Va. Dec. 11, 2019),
                 Dkt. 85-1, at 6-13, 6 n.9 (outlining cases in which, like here, Plaintiff’s counsel
                 has targeted media seeking to deter further reporting of differing views).

   Exhibit X     February 16, 2020 correspondence from Steven S. Biss to Laura Prather regarding
                 Defendants’ Rule 11 Motion for Sanctions.




   DEFENDANTS’ RULE 11 MOTION - EXHIBIT LIST                                                  4 OF 4
